Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 1, 2022

                                        No. 04-21-00465-CR

                                        Ted Allen WRIGHT,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR12275
                         Honorable Melisa C. Skinner, Judge Presiding


                                            ORDER

        The reporter’s record was originally due to be filed in this court on December 13, 2021.
When neither the reporter’s record nor a notification of late record was filed, the deputy clerk of
this court sent a notice of late record to the court reporter requesting that the reporter’s record be
filed no later than January 21, 2022. See TEX. R. APP. P. 37.3. No response was received and the
reporter’s record was not filed. The clerk’s record indicates that appellant is indigent. See TEX.
R. APP. P. 20.2.

        Accordingly, we ORDER the court reporter to file the reporter’s record within thirty (30)
days from the date of this order. If neither the reporter’s record nor a notification of late record
is timely filed, a show cause order will be issued. TEX. R. APP. P. 37.3(a)(2). The clerk of this
court is instructed to send a copy of this order to the court reporter, the parties, and the trial court.
Id.




                                                        _________________________________
                                                        Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court